Citation Nr: 0024798	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension 
(including as secondary to PTSD).

3.  Entitlement to service connection for a chronic skin 
disorder (claimed as skin rash).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to January 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in February 1998 by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for PTSD, hypertension (including 
hypertension as secondary to PTSD) and a chronic skin 
disorder.


FINDINGS OF FACT

1.  The veteran had honorable active service from July 1967 
to January 1973, with two periods of service in Vietnam, from 
January 1968 to January 1969, and from April 1970 to March 
1971, during which he served as a truck driver and motor 
vehicle mechanic.

2.  The veteran has provided no meaningful and credible 
information which would provide a basis to refer this case to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), previously known as the Environmental Support 
Group, for clarification of any claimed stressors cited.

3.  Even if it is assumed that an alleged stressor or 
stressors in Vietnam service were true, the veteran is not a 
credible historian as to his experiences in service or his 
subjective reactions to such events during his period of 
active duty from July 1967 to January 1973, with specificity 
directed towards his two periods of service in Vietnam, from 
January 1968 to January 1969, and from April 1970 to March 
1971.  In addition, he is not a credible witness on his own 
behalf in his claim for benefits in light of multiple, 
material inconsistencies in his statements provided in the 
context of the claim for VA benefits.

4.  The veteran's statements regarding his alleged stressful 
events in Vietnam during his active service from July 1967 to 
January 1973 are contradictory, inconsistent, and lack any 
probative weight.  As a result, no medical opinion relying on 
evidentiary assertions from the veteran could have probative 
weight.  Consequently, an additional VA evaluation to resolve 
any inconsistencies regarding the nature of any mental 
diagnosis or make an additional attempt to confirm an alleged 
stressor is not warranted.

5.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal on the issue of 
entitlement to service connection for PTSD has been received 
and all records pertinent to his claim have been obtained.

6.  The veteran did not engaged in combat with the enemy 
during his active service from July 1967 to January 1973.

7.  Service records or other credible supporting evidence 
does not verify the claimed stressors from his two periods of 
service in Vietnam, from January 1968 to January 1969, and 
from April 1970 to March 1971.

8.  There is no diagnosis of PTSD based on a verified 
stressor during the veteran's active service from July 1967 
to January 1973.

9.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for hypertension 
(including as secondary to PTSD).

10.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for a chronic skin 
disorder, claimed as rashes.




CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The claim of entitlement to service connection for 
hypertension (including as secondary to PTSD) is not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
chronic skin disorder (claimed as skin rash) is not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service personnel records show that he entered 
into active duty with the United States Army in July 1967, 
and was honorably discharged from service in January 1973.  
His military occupational specialty (MOS) throughout service 
was as a motor vehicle repairman and mechanic and an 
engineering equipment mechanic.  His records indicate that he 
served two tours of duty in the Republic of Vietnam.  His 
first tour was from January 1968 to January 1969, with 
Company "A" of the 69th Engineering Battalion 
(Construction).  His second tour was from April 1970 to March 
1971.  During that second tour, he served with Company "C" 
of the 92nd Engineering Battalion (Construction) from April 
1970 to September 1970, and thereafter he served with Company 
"B" of the 169th  Engineering Battalion until his return to 
stateside service in March 1971.  (Of note is that after his 
second tour of duty in Vietnam, the veteran served in the 
continental United States and also in West Germany during the 
remainder of his period of active duty, finally separating 
from military service in January 1973.)  His military 
decorations include the Vietnam Service Medal and the Army 
Commendation Medal.  His records do not show that his 
decorations were awarded for valor, and the records also do 
not indicate that he participated in direct combat against 
enemy forces. 

The veteran's service medical records show that on enlistment 
examination in July 1967, he was normal on psychiatric 
evaluation.  Physical examination of his skin was normal.  
Normal findings were obtained on cardiovascular examination 
and his blood pressure measured 130/72 (systolic/diastolic in 
millimeters of Mercury).  On his medical history 
questionnaire, he denied having skin diseases, boils, high or 
low blood pressure, or psychiatric symptomatology.  
Thereafter, the records show no treatment for any psychiatric 
complaints, cardiovascular complaints or complaints relating 
to his skin for the remainder of his period of active duty.  
On separation examination in November 1972, the veteran had 
no skin abnormalities and he was psychiatrically normal.  On 
cardiovascular examination he was also found to be clinically 
normal.  His blood pressure at separation measured 130/84, 
and he affirmed that he was in good health.

In September 1996, the veteran filed his initial claim for 
compensation for multiple disabilities which he claimed to 
have been incurred in or were incidental to his period of 
military service, including a skin disorder, a psychiatric 
disorder and high blood pressure.  The claims were denied by 
the RO in an unappealed decision dated in January 1997.  
Thereafter, in August 1997, the veteran applied to reopen his 
claim with regard to these three aforementioned disabilities.  
The Board notes that the RO did not consider the current 
claims in light of the prior unappealed rating decision.  The 
Board will also consider the claims without regard to the 
January 1997 rating, as the veteran is now asserting service 
connection for PTSD, rather than a nervous condition 
generally, hypertension, to include as secondary to PTSD, and 
a skin disorder (rash), to include as due to Agent Orange 
exposure.  As new bases of entitlement are contended by the 
veteran, the Board finds that a showing of new and material 
evidence to reopen the claim is not required.  Evidence which 
the veteran has submitted in support of these claims consists 
of VA medical records dated from 1986 to 1998.  The pertinent 
reports which make up this collection of records show the 
following:

In January 1986, the veteran was psychiatrically evaluated at 
his request.  The report of this evaluation shows that the 
veteran complained of having a bad temper and insomnia and 
reported being in a stressful work situation.  According to 
the veteran, he reported at that time that he had a history 
of a bad temper ever since he could remember.  He reported 
that he never received any attention as a child, did poorly 
in school and needed to take 14 years to graduate with his 
high school diploma.  He described himself as a frequent 
fighter.  His first marriage failed in 1978, and he admitted 
that he abused alcohol during that marriage and that he 
continued to use alcohol, though he reported that had 
decreased his alcohol intake in the 8 months prior to his 
psychiatric interview.  He denied that alcohol played any 
part in his problems and stated that he could quit drinking 
at any time.  The veteran was noted to have had a prior 
charge of child abuse in 1975 - 1976, but with no sentence 
passed.  The psychiatric impression at that time was alcohol 
dependence. 

Psychiatric reports dated in June 1988 show that the veteran 
complained of being depressed and nervous because he was 
going through a child abuse case.  According to the records, 
the veteran's children were being taken from him by the state 
probate court due to physical abuse on his part and neglect 
on the part of his girlfriend.  The veteran admitted to 
having a temper problem and that he did physically abuse his 
children.  He also stated that he experienced work-related 
stress from trying to operate a one-man towing business.  The 
examiner noted that the veteran had a long history of temper 
control problems and excessive drinking.

The records from this time period indicate that the veteran's 
motivation for psychiatric counseling was to demonstrate that 
he was fit to regain custody of his children.  The records do 
not contain any mention on the part of the veteran of his 
military service in Vietnam.  The records indicate that the 
veteran, when under emotional and mental stress, would 
decompensate, with diminishment of his insight and judgment, 
which would be replaced with anger and impulsiveness.  An 
August 1988 report shows that a clinical psychologist 
diagnosed the veteran with intermittent explosive disorder, 
dysthymic disorder and an inadequate personality disorder. 

Medical records dated as early as 1988 show that the veteran 
was being treated for hypertension which the veteran used 
medication to control.  The diagnosis of hypertension appears 
on numerous occasions in the medical records ever since this 
time.

VA medical records, dated from 1991 to 1998, show that the 
veteran received treatment on several occasions for recurring 
skin and scalp symptoms which were attributed to diagnoses of 
tinea pedis, seborrheic dermatitis, folliculitis, and scalp 
ulcerations due to a staphylococcus infection.  The reports 
note that on several occasions, the veteran reported that the 
onset of his skin disease was in 1968 while he was serving in 
Vietnam, and he attributed his skin problems to exposure to 
Agent Orange.

VA records, dated from 1991 to 1998, show that the veteran 
was diagnosed with PTSD, based on his reported history of 
Vietnam service and his subjective accounts of having 
stressful memories associated with this history.  The veteran 
reported that he had received psychiatric counseling and 
treatment on several occasions during this time period.  The 
veteran reported that he served in Vietnam on two tours of 
duty and that he was exposed to extensive combat-related 
stressors.  The records show that he claimed to have 
experienced memory flashbacks, intrusive thoughts, anger, 
exaggerated startle response and a deep mistrust of other 
people.  The veteran also expressed personal anger with the 
government and the VA system.  In a written lay witness 
statement, the veteran's father reported that prior to his 
entry into service, the veteran had a pleasant personality 
and was able to socialize normally with other persons, but 
when he returned from service his personality had changed to 
one of a nervous, agitated man who had a short temper.

A VA counseling report, dated in September 1997, shows that 
the veteran reported to a social worker that he was a truck 
driver in Vietnam and his duties often brought him close to 
enemy territory.  According to the veteran, during these 
times he would be targeted by enemy soldiers and was 
subjected to small arms fire, artillery and rockets.  He 
reported that on one occasion his position was attacked by 
the enemy from all sides and that he could not stop shaking 
with fear after the attack was over.  He also reported that 
he personally witnessed 12 men get killed.  He stated that 
his duties once required him to work in an area which had 
recently been attacked and that he saw dead enemy bodies 
still lying on the ground.  He reported that his childhood 
was spent in Michigan where he was raised by his parents.  
According to the veteran, his mother died in 1971 and that he 
"did not miss her at all.  She did not care about me.  She 
physically abused me and yelled a lot."  He characterized 
his relationship with his father as being "fair," but 
reported that his father yelled at him all the time when he 
was a child.  He reported that he started drinking at age 17, 
and started using marijuana and cocaine while serving in 
Vietnam.  He stated that he quit using drugs and alcohol in 
1984 and denied any substance abuse at the time of this 
counseling session. 

A PTSD military history questionnaire which was filled out by 
the veteran was received by VA in November 1997.  In this 
questionnaire, the veteran reported that his duties during 
his first tour of Vietnam was to make regular trips 
transporting fuel from Saigon to his base in Can Tho where he 
was stationed with the 169th Engineering Battalion.  He 
stated that he did not participate on any special combat 
operations or any combat patrols, but that he was involved 
with the defense of the post on which he was stationed.  
According to him, his contact with enemy forces was during 
the Tet Offensive in 1968, during which his base was attacked 
3 times.  He reported that his post would come under enemy 
small arms and mortar fire which commenced every night at 
around 10:00 p.m., and that a friend of his was killed after 
he "was hit by mortar fire and blew (sic) right out of his 
bunk."  He also reported that he saw the body of a dead Viet 
Cong soldier who was approximately 20 years old.  He denied 
having any experiences with enemy booby traps, or of 
witnessing or hearing of any acts of cruelty or atrocity 
committed by soldiers of either side.  He recollected that he 
was afraid that he was going to die when he was in Vietnam 
and that the bad effects from his time in Vietnam were "many 
bad memories."

On the questionnaire, the veteran reported that he did not 
receive any wounds while serving in Vietnam, but that he was 
hospitalized for approximately 2 weeks for treatment of skin 
boils on his body.  He also stated that he was in an area 
where Agent Orange was sprayed.   
 
In a separate written statement, the veteran reported that 
while he was in Vietnam during the Tet Offensive, his 
compound was surrounded by enemy soldiers and, when morning 
came, he could see the bodies of the enemy dead all over the 
perimeter which were rotting over the course of several days.  
He also reported that on one night, his base motor pool had 
been hit and "there was mass confusion.  Dead bodies all 
over."  He also reported that while driving a truck in the 
course of carrying out his duties, he occasionally was unable 
to stop from driving over dead bodies on the road.  The 
veteran also reported that there was an incident in which he 
was stopped by ARVN (Army of the Republic of Vietnam; South 
Vietnamese soldiers) troops while he was driving a truck 
approximately 80 miles out of Saigon.  According to his 
account, the ARVN troops surrounded his vehicle and 
threatened to kill him and his companions, but eventually 
they departed, leaving him and his fellow soldiers unharmed.  

A VA treatment report, dated in February 1998, shows that the 
veteran was diagnosed with PTSD, rule out major depression, 
and dysthymia secondary to PTSD.  At the time of treatment, 
the veteran appeared to be in a disoriented state and 
reported that he had dreams that someone was trying to kill 
him and his wife and also of being overrun by the enemy.  He 
claimed to have memory flashbacks of Vietnam, especially of 
night attacks by enemy troops.  He reported that he served in 
Vietnam as a mechanic, but he carried a weapon and helped 
defend his base against multiple enemy attacks.  

In a May 1998 written lay witness statement, the veteran's 
wife reported that she was the veteran's second wife, and 
that she first met the veteran in 1984.  She stated that the 
veteran experienced recurrent mood swings and had problems 
controlling his anger, and that he also suffered from 
recurrent skin and scalp rashes which a VA physician 
characterized as "jungle rot."  According to her statement, 
he was prone to have violent thoughts and suicidal and 
homicidal ideation.  He was employed as a truck driver, but 
after work he preferred to remain at home and isolated from 
others.  The witness also reported that the veteran had high 
blood pressure which was stabilized by medication.  

In June 1998, the veteran was provided with a VA psychiatric 
evaluation for PTSD.  The report of this examination shows 
that the veteran claimed to have severe and constant 
psychiatric symptoms ever since his military service in 
Vietnam which had worsened over the course of the prior 5 
years.  The report shows that the examining psychiatrist had 
reviewed the veteran's claims file and the records contained 
therein to familiarize herself with his case.  Prior to 
conducting the examination, the psychiatrist was informed by 
the RO that the veteran had a prior history of intermittent 
explosive disorder, dysthymic disorder and an inadequate 
personality disorder which came about when he was charged 
with child abuse, and that when these diagnoses were rendered 
he presented a history of having manifestations of the 
aforementioned psychiatric diagnoses since childhood but had 
never mentioned Vietnam or anything related to his military 
service.  The psychiatric examiner was requested to review 
the claims file and determine whether or not the veteran had 
a true diagnosis of PTSD and to ask the veteran for specific 
details regarding his stressors, including names, dates and 
places.

At the June 1998 examination, the reviewing psychiatrist 
observed that the veteran displayed all the subjective 
complaints and symptoms of PTSD when asked directly, 
including nightmares, intrusive thoughts and memory 
flashbacks.  The veteran's wife accompanied him during the 
psychiatric interview.  When asked directly, the veteran 
stated that he made efforts to avoid thoughts or feelings 
associated with, and activities or situations which would 
arouse recollections of, his claimed traumatic experiences in 
Vietnam.  However, at unguarded moments during the interview, 
he talked about how he liked to watch films about Vietnam and 
how he liked to talk about Vietnam with other Vietnam 
veterans, particularly about his perception that he was being 
treated very badly by the government.  He claimed to have 
psychogenic amnesia and explained that this condition was why 
he was unable to recall specific details about his Vietnam 
experiences.  The examiner noted that when she asked the 
veteran politely to provide specific details with regard to 
his claimed stressors, as per the instructions of the RO 
rating board, he became extremely angry and refused to comply 
with her request.  He would only admit to being in Vietnam 
during the Tet Offensive in 1967, and that he was in the 
country for 30 days, had never seen anyone killed, and had 
apparently never been wounded.  The examiner remarked that 
both the veteran and his wife had become extremely angry, 
hostile and threatening towards her when she presented this 
request for detailed information regarding his alleged 
stressors.

On mental status examination, the veteran appeared 
disheveled, unshaven and very casually dressed.  The examiner 
observed the presence of numerous skin lesions on his legs.  
He displayed intense eye contact when he was angry which, 
according to the examiner, was most of the time.  The 
examiner remarked that the veteran's thought processes were 
so obsessed with the notion that he was being wronged that it 
was difficult to obtain clear answers from him.  It was very 
difficult for the examiner to hold a conversation or to 
reason with him because of his uncooperative and threatening 
behavior.  His insight and judgment was poor.  His thought 
content was positive for persecutory ideation, and though he 
claimed to be experiencing auditory and visual 
hallucinations, the examiner could observe no evidence that 
he was giving attention to internal stimuli.  The veteran's 
mood was angry and his affect was loud, manifested by yelling 
and irritability.  The examiner noted that the veteran 
"dramatically talk(ed) about wanting to kill himself because 
of his difficult circumstances."  

In the June 1998 VA examination report, the reviewing 
psychiatrist remarked that she was unable to describe in any 
detail the linkage, if any, between the veteran's claimed 
stressors and his current symptoms and clinical findings.  
She diagnosed the veteran with malingering, alcohol 
dependence in full sustained remission, cannabis dependence 
is full sustained remission, and intermittent explosive 
disorder on Axis I, with a personality disorder not otherwise 
specified on Axis II.  His psychosocial stressors on Axis IV 
were economic problems and prior problems with the legal 
system.  In her commentary, the psychiatrist stated that she 
diagnosed the veteran with malingering based on the fact that 
throughout numerous, intensive psychosocial and psychological 
evaluations in the past, his PTSD symptoms were never brought 
up, but that the veteran now stated that he always had PTSD 
symptoms throughout that period.  She also based her 
diagnosis on the fact that despite numerous other indications 
in his records of having an abysmal childhood (which, the 
examiner noted, the veteran had previously used as an excuse 
for apparently abusing his own children), he now stated that 
he had a normal childhood, was a normal child, never used 
alcohol before the age of 18, and only experienced a small 
degree of difficulty in school because of attention deficit 
disorder.  The examiner expressed her opinion that the 
veteran's subjective views of his symptoms were unreliable 
and untrustworthy.

VA counseling reports dated in July 1998 show that the 
veteran was very angry with the VA system when he came to 
receive counseling from a VA social worker, and that he 
expressed displeasure with the findings of the June 1998 VA 
psychiatric examination.  He initially expressed his anger in 
an appropriate manner, but then grew angrier and became 
verbally abusive towards the VA social worker and his own 
daughter.  He was assessed with PTSD by the social worker.  

In an August 1998 letter to the veteran, he was requested to 
provide more detailed information regarding his reported 
stressors, so that the events could be verified.  No response 
was received from the veteran.

II.  Analysis

(a.)  Entitlement to service connection for post-
traumatic stress disorder (PTSD).

As a preliminary matter, and for purposes of addressing the 
merits of the case, the Board finds that the veteran's claim 
of entitlement to service connection for PTSD is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), in that it is not inherently implausible in view of 
the outpatient clinical treatment and counseling reports 
which show a diagnosis of PTSD based on the veteran's 
reported history of service in Vietnam and his subjective 
accounts of his symptomatology.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Therefore, the next question the 
Board must address is whether VA has fulfilled its duty to 
assist the veteran in the development of the claim of 
entitlement to service connection for PTSD.  

In general, the VA has a duty to assist the veteran in the 
development of facts pertinent to a well-grounded claim. 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103 and 3.159 
(1999).  In this case, the RO has made all reasonable efforts 
to assist the veteran in the development of his claim, 
including a request at the June 1998 VA examination for 
detailed information regarding his alleged stressors that 
would support this claim.  He was also requested in an August 
1998 letter to provide more detailed information, but he has 
not responded.  His counseling reports show that he has 
presented vague, general accounts of exposure to enemy fire 
and conflicting accounts of witnessing fellow soldiers die, 
but he has given no specific details regarding their names.  
The veteran has undergone a psychiatric evaluation in June 
1998 to make a determinative diagnostic finding with regard 
to his PTSD claim, during which he refused to assist in 
developing his claim by providing details of his stressor at 
the request of the examiner.  As no helpful information was 
provided because of the refusal of the veteran to cooperate 
with VA, it would be pointless to refer his case to the 
USASCRUR in an attempt to confirm the veteran's claimed 
stressors at this time.  Additionally, in view of the 
diagnostic conclusions presented in the June 1998 VA 
examination report, the Board also finds that all relevant 
evidence with respect to the current PTSD claim has been 
properly developed, and no further assistance is required to 
comply with VA's duty to assist.  Id.
 
The veteran claims entitlement to service connection for 
PTSD.  Service connection may be granted for disability 
resulting from disease or injury, incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (1999).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. §  4.125(a) (1999); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  If the evidence 
establishes that the veteran was a prisoner of war under the 
provisions of 38 C.F.R. § 3.1(y) (1999), and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  The applicable VA regulation was changed 
in June 1999 to conform to the U.S. Court of Appeals for 
Veterans Claims' (Court) determination in Cohen v. Brown, 10 
Vet. App. 128 (1997), regarding PTSD claims.  However, as the 
Cohen determination was in effect when the RO reviewed this 
case, the Board finds no prejudice to the veteran in 
proceeding with this case at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The record before the Board demonstrates that PTSD has been 
diagnosed.  The veteran has reported that he was exposed to 
stressful incidents in active service that resulted in PTSD.  
A review of the medical evidence, however, indicates that 
some of these diagnoses were made ancillary to the veteran's 
treatment for other, non-psychiatric medical complaints and 
were listed only as a matter of course in noting his medical 
history, and that those other diagnoses of PTSD which were 
listed by social workers and counseling psychologists appear 
to have been based on their uncritical acceptance of the 
veteran's account of his experiences as supporting a 
diagnosis of PTSD.  Certainly, none of these medical 
professionals and counselors and social workers possessed any 
independent knowledge of the veracity of the veteran's 
claimed stressors.  Notwithstanding these diagnoses of PTSD, 
as stated by the Court, "[j]ust because a physician or other 
health professional accepted the appellant's description of 
his active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear 
that the Board is not required to accept an appellant's 
statements regarding his alleged symptoms, including 
nightmares, flashbacks, and other psychiatric and social 
difficulties he associates with his active service, if the 
Board does not find the statements regarding his symptoms to 
be credible.

The starting point for any determination with regard to PTSD 
is one or more stressors.  The question of a stressor also 
bears upon credibility determinations, as veterans who 
engaged in combat with the enemy gain evidentiary 
presumptions.  38 C.F.R. § 3.304(d) (1999).  Under the 
controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
stressor that results in PTSD, though not the adequacy of the 
alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).

In the present case, the veteran reported only stressors 
relating to his period of service in Vietnam, which the 
records show to have been from January 1968 to January 1969, 
and from April 1970 to March 1971.  However, the records show 
that when he first sought psychiatric counseling in 1986, 
which was evidently related to being charged at the time with 
child abuse, he never made any mention of his military 
service, much less attributed his behavior to any stressors 
from his tours of duty in Vietnam.  In fact, he gave a 
history of having behavioral problems since childhood, 
exacerbated by his stressful work situation at the time.  A 
similar history was also presented in 1988.  Thereafter, 
starting in 1991, the veteran began to add subjective 
accounts of being exposed to combat-related stressors while 
serving in Vietnam and reported having associated psychiatric 
symptomatology.   However, a review of the clinical evidence 
for the period from 1991 to 1998 shows that the accounts of 
these alleged stressors were consistently vague and often 
times conflicting.  For example, during a counseling session 
in September 1997, the veteran reported that he had 
personally witnessed the death of 12 men during an enemy 
attack, though no names or other details were provided to 
substantiate the account.  However, he did not report such a 
dramatic stressor in any subsequent inquiries or treatment 
sessions, and during his June 1998 VA psychiatric evaluation, 
he related to the examiner that he had never seen anyone 
killed.  He also related vague, nonspecific accounts of being 
stationed at a base which was subjected to sporadic small 
arms, rocket and mortar fire, being targeted by enemy troops 
while driving his truck in the course of his duties, being 
surrounded and attacked by enemy troops, losing an un-named 
"friend" who had apparently been blown out of his bunk by a 
direct hit from a mortar, and being surrounded and threatened 
with death by a contingent of South Vietnamese allied troops 
while driving his truck in an unspecified locale 80 miles 
away from Saigon.  Conveniently, the veteran had asserted 
psychogenic amnesia at his June 1998 VA examination to 
explain his inability to recollect details, or otherwise had 
refused to cooperate with the examiner request for details in 
a decidedly hostile and inappropriately angry manner.

The veteran's inconsistencies within his statements and his 
hostile refusal to provide specific details regarding his 
claimed stressors make the preparation of an accurate 
stressor list difficult if not impossible.  The Board finds 
it very noteworthy that a VA psychiatrist who personally 
examined the veteran in June 1998 and reviewed his history of 
psychiatric treatment commented that she was unable to 
describe in detail the linkage, if any, between the veteran's 
claimed stressors and his current symptoms and clinical 
findings.  Further, she made no PTSD diagnosis but rather a 
diagnosis of malingering based on the fact that throughout 
numerous, intensive psychosocial and psychological 
evaluations in the past, his PTSD symptoms were never brought 
up, but now the veteran claimed to have always had PTSD 
symptoms throughout that period.  The Board also notes that 
the examiner found the accounts from the veteran regarding 
his childhood, scholastic history and history of alcohol 
abuse to be so conflicting and self-serving that, in her 
opinion, the veteran's subjective views of his alleged PTSD 
symptoms were unreliable and untrustworthy.

Based on the above determinations and commentary of the VA 
psychiatrist, it is the opinion of the Board that the 
veteran's accounts of experiencing stressors in Vietnam 
during his period of active service, from July 1967 through 
January 1973, are not credible.  Accordingly, there is no 
duty to confirm these alleged stressors.  At the June 1998 VA 
examination, the examiner indicated to the veteran that 
specific details pertaining to his alleged stressors were 
requested by VA in order to substantiate his accounts.  Such 
details are vitally necessary in order for VA to obtain 
supportive evidence of the stressful events alleged to have 
occurred by the claimant.  Thus, it is necessary for the 
veteran to be cooperative with VA and to be as specific as 
possible in relating his history because, without such 
details, an adequate search for verifying information cannot 
be conducted.  As noted by the Court, the duty to assist is 
not unlimited in scope.  See Smith v. Derwinski, 2 Vet. App. 
429, 431, 432 (1992).  In Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992), the Court stated, in pertinent part, that 
the duty to assist is not a license for what it referred to 
as a "fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim.  
In connection with the search for documents and other 
supportive evidence, the duty is limited to specifically 
identified documents (and, by reference, specific details in 
any accounts the veteran may provide regarding alleged 
incidents of service) that by their description would be 
factually relevant and material to the claim.  Because the 
veteran has elected to be uncooperative with VA, further 
development of his claim would be fruitless and, accordingly, 
the Board will proceed with the adjudication of this claim.

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the veteran 
engaged in combat with the enemy as all his accounts pertain 
to combat-related stressors.  The question of what evidence 
is considered satisfactory proof that a veteran engaged in 
combat with the enemy was addressed by the VA General Counsel 
in VAOPGCPREC 12-99 (October 18, 1999), when the General 
Counsel held that the plain language of 38 U.S.C.A. § 1154(b) 
(West 1991) requires that the veteran have "personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  It was indicated that the determination as 
to whether a veteran "engaged in combat with the enemy" 
necessarily must be made on a case-by-case basis with 
reference to the general statutory standards.  Evidence that 
the veteran participated in attacking or defending an attack 
of the enemy would ordinarily show that the veteran had 
engaged in combat, but the general description would not be 
exhaustive if circumstances made in an individual case were 
found to constitute engagement in combat.  The Court has 
indicated that evidence submitted to support a claim that a 
veteran engaged in combat may include the veteran's own 
statements in an "almost unlimited" variety of other types of 
evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).

In Gaines, the Court stated that 38 U.S.C.A. § 1154(b) does 
not require the acceptance of the veteran's assertions that 
he engaged in combat.  Id. at 359.  However, the Court 
appears to have made clear that the VA cannot ignore the 
veteran's assertions and must evaluate the veteran's 
statements along with all other relevant evidence.  Id. 
VAOPGCPREC 12-99 specifically noted that a reference to the 
veteran's participation in a particular "operation" or 
"campaign" may not, in and of itself, establish that the 
veteran engaged in combat.  VA General Counsel opinions are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).

In this case, based on a detailed review of the veteran's 
service and his military decorations during his period of 
active duty from July 1967 through January 1973, the Board 
finds that the evidence would not support the conclusion that 
the veteran engaged in combat with the enemy.  While the 
veteran did serve in Vietnam from January 1968 to January 
1969, and from April 1970 to March 1971, the veteran's own 
statements, indicating exposure to mortar attack and the 
death of a fellow serviceman during the Tet Offensive, would 
not support the determination that he ever participated in 
attacking or defending against an attack of the enemy.  While 
the veteran may have been in a combat zone during his active 
service in the Vietnam War during the aforementioned dates as 
a truck driver, the service personnel records and service 
medical records do not support the contention that he ever 
engaged in combat with the enemy during his period of 
honorable service.  While it is possible that the veteran may 
have been exposed to sporadic rocket or mortar attack during 
his active service at his duty posting in Vietnam, because he 
was unable to provide sufficient details regarding these 
alleged attacks, the Board cannot verify that these events 
ever occurred and therefore cannot conclude that the veteran 
engaged in "combat with the enemy."  Certainly, there is no 
way of verifying the veteran's accounts of being surrounded 
and attacked by enemy troops, witnessing the bodies of enemy 
dead, being assaulted and threatened with death by his 
erstwhile South Vietnamese military allies, or the deaths of 
his fellow servicemen without his providing names and other 
details such as time and dates when the alleged events 
occurred.  Thus, the Board finds the preponderance of the 
evidence supports the conclusion that the veteran was not 
engaged in combat with the enemy during his periods of 
service in Vietnam, from January 1968 to January 1969, and 
from April 1970 to March 1971.

The veteran's recollections of events which he alleges to 
have occurred in Vietnam, from January 1968 to January 1969, 
and from April 1970 to March 1971, and of his own personal 
life and childhood, are erratic, conflicted and change with 
each statement.  They have been found to be not credible by 
the Board, based on its review of the evidence and on the 
objective comments of the VA examiner who examined the 
veteran in June 1998.  In effect, the veteran's own 
inconsistencies regarding his stressors and history of 
subjective psychiatric symptoms are one of the reasons for 
the determination that he did not engage in combat with the 
enemy during his service in Vietnam.  

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b), his 
assertions, standing alone, cannot as a matter of law, 
provide evidence to establish that he "engaged in combat with 
the enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 169 (1996).  Furthermore, as a 
matter of law, credible supporting evidence that the claimed 
in-service event or events actually occurred must be provided 
and cannot be provided by medical opinion based on a post-
service examination.  Moreau v. Brown, 9 Vet. App. 389, at 
394-96 (1996).  

The Board has specifically found that the veteran's alleged 
stressors are not credible.  As noted by the Court itself, 
fact finding is an adjudicative, not a medical, question.  
The facts in this case do not support the veteran's claim.  
In his early psychiatric treatment in 1986 and 1988, the 
veteran makes no reference to stressors during his active 
service.  Thereafter, the allegations the veteran has 
presented in the medical records dated from 1991 onward show 
a different recollection of events during his active service.  
This record shows such a pattern of inconsistency and lack of 
credibility, as noted by the VA examiner in June 1998, that 
no rational fact-finder could place any faith in the 
appellant's accounts.

After a comprehensive review of the record in this claim, the 
Board concludes that the determinative question in this case 
is not simply the verification of one or more of these 
alleged stressors, but one of basic credibility.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); Ferguson v. Derwinski, 
1 Vet. App. 428 (1991).  Specifically, the Board finds that 
what ultimately is at the heart of this matter is whether the 
appellant's accounts of events in service and of his 
subjective symptoms allegedly stemming from these events are 
credible in the sense that they appear to have been invented 
by him for the purpose of attempting to secure VA 
compensation benefits.  In this regard, the Board finds that 
critical to this question is not simply the lack of support 
or silence of service department records as to the claimed 
events in service, but the actual refutation of his accounts 
by the VA examiner who reviewed his psychiatric history and 
personally interviewed him in 1998.  Even more crucial is the 
lack of consistency of the appellant's accounts as shown by 
his medical reports during the period from 1986 to 1998.

In addressing how credibility is to be assessed, in Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), the Court addressed 
what the term "satisfactory lay or other evidence" meant as 
employed in 38 U.S.C.A. 1154(b) and held that "satisfactory 
evidence" equaled "credible evidence."  While the provisions 
of 38 U.S.C.A. 1154(b) are not for application here, the 
Court's discussion of the limits on the type of evidence that 
can be used to evaluate the credibility of evidence under a 
preponderance standard rather than the clear and convincing 
evidence standard are instructive.

The Court stated that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements or, 
to a certain extent, bad character.  For documentary 
evidence, a "VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran." Id.  The United 
States Court of Appeals for the Federal Circuit held that the 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Based on the evidence cited above, it is concluded that, 
while the veteran has been indicated by some sources to carry 
a diagnosis that includes PTSD, such diagnoses are based on 
stressors that the Board finds are either not credible or did 
not occur during the veteran's period of active duty.  When 
establishing critical facts depends upon the credibility of 
the claimant, a medical opinion can carry no probative value 
if the claimant has no credibility.  Accordingly, while the 
Board has reviewed, in detail, the medical evidence of record 
that diagnoses PTSD, it must find that these medical opinions 
carry no probative value because the claimant's accounts of 
his alleged stressors are not credible.  In the same regard, 
the lay witness statements of the veteran's father and his 
second wife are not useful towards establishing credibility 
of the veteran's stressor accounts because the evidence does 
not demonstrate that these witnesses were present in service 
when these claimed events occurred.  The veteran's father did 
not serve in, much less alongside the veteran in, Vietnam, 
and the veteran's second wife reported that she did not know 
him until 1984, well after he separated from active duty.

Credibility is within the province of the Board, and the 
Board must find that the VA records other than the June 1998 
examination report are entitled to less probative weight.  In 
evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches...  As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators;...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The VA records dated prior to the June 1998 VA examination, 
and those records dated afterwards, which show diagnoses of 
PTSD are based on the face-value acceptance on part of the 
reporting counselors and social workers of the veracity of 
the veteran's alleged history of in-service stressors and his 
subjective psychiatric symptoms, which he seeks to associate 
with these accounts.  However, it has already been 
determined, based on the definitive psychiatric evaluation of 
June 1998, that the veteran does not have a true diagnosis of 
PTSD and his recollection of events which occurred during 
service are not credible.  It is also possible to determine 
that the veteran has no credible stressors during his period 
of military service.  These findings, and these findings 
alone, provide a basis to deny the veteran's claim on the 
basis of the credibility of his stressors.

The VA has fulfilled the duty to assist the veteran in an 
attempt to confirm his stressor, without results.  The 
veteran has been uncooperative and has refused to provide any 
additional credible information from which meaningful 
research can be performed to verify his alleged stressors.  
Further, his own statements regarding his alleged stressors 
in service, based on the evidence cited above, are found to 
be not credible and clearly contradicted by his previous 
statements.  As a result, under Cohen v. Brown, 10 Vet. App. 
128, at 147 (1997), the claim must be denied.

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

(b.)  Entitlement to service connection for 
hypertension (including as secondary to PTSD) and 
a chronic skin disorder (claimed as skin rash).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of well-grounded claims for service connection for 
hypertension (including as secondary to PTSD) and a chronic 
skin disorder (which he also alleges to have been due to 
exposure to chemical defoliant in Vietnam).  If not, the 
appeal of the denials of these two claims must fail, because 
the Board has no jurisdiction to adjudicate the claims.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  However, to be well 
grounded, a claim need not be conclusive; it must, however, 
be accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, opinions of witnesses skilled in the 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In this regard, the Board notes that the 
veteran's MOS during active service was a truck driver and 
motor vehicle mechanic, and his service duties were not 
related to any medical occupations.  Also, there is no 
indication in the record that he presently has any medical 
training that would allow him to render competent and 
probative medical diagnoses or etiological opinions.  

The veteran in this case essentially maintains that he should 
be granted service connection for hypertension and a chronic 
skin disorder, each of which he claims is attributable to his 
period of active service.  The medical records from active 
service show normal findings with regard to his blood 
pressure, cardiovascular system and skin on enlistment 
examination in July 1967.  Medical records during service 
show no treatment whatsoever for any problems relating to his 
cardiovascular system, his blood pressure or his skin for his 
entire period of active duty.  On separation examination in 
November 1972, all medical findings pertaining to the 
aforementioned were completely normal.  His post-service 
medical records show diagnoses and treatment for hypertension 
and recurrent skin problems as early as 1988, which was well 
over a decade after his separation from active duty.  
Further, though some medical reports record that the veteran 
alleged a history of onset of his hypertension and skin 
problems as a result of, or coincident with, active duty, 
none of the records contain any objective medical opinion 
which specifically attributes the veteran's hypertension and 
skin diagnoses to his military service.  His skin disorder is 
shown in the evidence to have been alternately diagnosed as 
tinea pedis, seborrheic dermatitis, folliculitis, and scalp 
ulcerations due to a staphylococcus infection.  However, 
these diagnoses are not considered to be skin conditions 
which are presumed to have been due to exposure to chemical 
defoliants under 38 C.F.R. § 3.309(e) (1999), and furthermore 
no physician has ever provided an objective medical opinion 
attributing these non-presumptive skin diagnoses to exposure 
to chemical defoliants. 

Under 38 U.S.C.A. § 5107(a), a claimant must first establish 
a well-grounded claim with presentation of medical nexus 
evidence associating his claimed disabilities, in this case 
hypertension and a chronic skin disorder, with his period of 
active duty.  Otherwise, these service connection claims 
cannot be well grounded.  The veteran, as a claimant, bears 
the burden of establishing a well-grounded claim when he 
initiates a claim for VA benefits.  The veteran's 
uncorroborated assertions that his hypertension and skin 
disorder were incurred during his period of active service 
or, with respect to hypertension, was present to a 
compensable degree within one year of service discharge, are 
insufficient to well ground any of these claims.  To the 
extent that he claims that his hypertension is secondary to 
PTSD, as the claim of PTSD has been denied in this decision, 
his claim in this regard is not predicated on any nexus with 
his period of active duty.  As previously discussed, the 
veteran does not possess the requisite medical knowledge to 
present medical opinions to establish diagnoses of his 
claimed disabilities or to relate them to service or any 
incident of service origin.  He is therefore not competent to 
provide medical nexus evidence, and his statements in this 
regard are thus entitled to no probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. at 494.  As his claims for service connection for 
hypertension and a chronic skin disorder are not well 
grounded, they must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).  


ORDER

Service connection for PTSD is denied.

The claim of entitlement to service connection for 
hypertension (including as secondary to PTSD) is not well 
grounded; the appeal is therefore denied.

The claim of entitlement to service connection for a chronic 
skin disorder (claimed as skin rash) is not well grounded; 
the appeal is therefore denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

